DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edward Garner on 04/28/2022.
The application has been amended as follows: 
A.	Amend claims 1, 3 – 4 and 6 - 15 to read as follow:
Claim 1, A method for implanting a torsion tracking device in a patient comprising steps of:

providing a torsion tracking device and a screw,
wherein said torsion tracking device comprises an axially compressible encasing that surrounds a first distal plate, a second proximal plate, a spring, and at least two circuit portions,
wherein said at least two circuit portions are attached to said first distal plate and said second proximal plate,
wherein a shaft of said screw is positioned axially through said spring when said torsion tracking device is placed around said screw,
wherein said spring provides an opposing axial force between said first distal plate and said second proximal plate,
wherein said spring is configured to bias said first distal plate axially away from said second proximal plate,
placing said torsion tracking device around said shaft of said screw and distal to a head of said screw,
implanting said torsion tracking device and said screw into  a bone of said patient
tightening said screw into said bone to a desired torque such that said torsion tracking device is axially compressed between said head and said patient to form a complete circuit,
wherein said complete circuit is formed when said at least two circuit portions abut one another, and
checking for a change in an emitted signal from said torsion tracking device with a checking device,
wherein said emitted signal is produced by said complete circuit.
Claim 3, The method of Claim 1, wherein said emitted signal is checked prior to implantation of said torsion tracking device and said screw into said patient.
Claim 4, The method of Claim 1, wherein said emitted signal is checked after implantation of said torsion tracking device and said screw into said patient.
Claim 6, The method of Claim 1, wherein said said checking device is an interrogation device.
Claim 7, The method of Claim 6, further comprising the steps of:
checking said interrogation device if said emitted signal is not detected.
Claim 8, The method of Claim 7, further comprising the steps of:
altering said desired torque when said emitted signal is not detected and said interrogation device is properly functioning.
Claim 9, The method of Claim 7, further comprising the steps of:
removing said torsion tracking device and said screw from said patient when said emitted signal is not detected and said interrogation device is properly functioning.
Claim 10, The method of Claim 9, further comprising the steps of:
implanting a new torsion tracking device and a new screw into said patient to said desired torque, 
irrigating said new torsion tracking device and said new screw with a fluid, and
checking for said emitted signal from said new torsion tracking device.
Claim 11, A method for implanting a torsion tracking device in a patient comprising steps of:

providing a torsion tracking device and a screw,
wherein said torsion tracking device comprises an axially compressible encasing that surrounds a first distal plate, a second proximal plate, a spring, and at least two circuit portions,
wherein said at least two circuit portions are attached to said first distal plate and said second proximal plate,
wherein said torsion tracking device is secured around a shaft of said screw and distal to a head of said screw,
wherein said spring is mounted around said shaft of said screw and provides an opposing axial force between said first distal plate and said second proximal plate,
wherein said spring is configured to bias said first distal plate axially away from said second proximal plate,
checking said torsion tracking device for physical defects, 
sliding the torsion tracking device onto said screw until a top face of said torsion tracking device is flush with [[a]] said head of said screw,
checking for a signal from said torsion tracking device via an interrogation device prior to implantation to determine if said torsion tracking device is functioning properly,
implanting said torsion tracking device and said screw into  a bone of said patient 
tightening said screw into said bone to a desired torque such that said torsion tracking device is axially compressed between said head and said patient to form a complete circuit,
wherein said complete circuit is formed when said at least two circuit portions abut one another,
irrigating said torsion tracking device and said screw with saline solution, and
checking for an emitted signal from said torsion tracking device via said interrogation device after implantation to determine if said torsion tracking device is functioning properly,
wherein said emitted signal is produced by said complete circuit.
Claim 12, The method of Claim [[10]] 11, further comprising the steps of:
checking said interrogation device if said emitted signal is not detected.
Claim 13, The method of Claim 11, further comprising the steps of:
altering said desired torque when said emitted signal is not detected and said interrogation device is properly functioning.
Claim 14, The method of Claim 11, further comprising the steps of:
removing said torsion tracking device and said screw from said patient when said emitted signal is not detected and said interrogation device is properly functioning.
Claim 15, The method of Claim 13, further comprising the steps of:
implanting a new torsion tracking device and a new screw into said patient to said desired torque, 
irrigating said new torsion tracking device and said new screw with a fluid, and
checking for said emitted signal from said new torsion tracking device.
B.	Cancel claims 16 – 20.
C.	Allow claims 1 – 15.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the most relevant discovered prior art is to Benson et al. (US Pub. 2020/0022772 A1) which discloses a related method for implanting a torsion tracking device and a screw in a patient [abstract, Figs. 1 – 6] comprising implanting a screw [20 and/or 50] having at least two circuit portions [306]. However, Benson does not disclose all the limitations of the claimed method, i.e. tightening the screw into bone to a desired torque to axially compress the torsion tracking device between a head of the screw and the patient to abut the circuit portions to form a complete circuit to emit signal.
Accordingly, the claims as amended are allowable over the discovered reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL S HANNA/Primary Examiner, Art Unit 3775